United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    _____________

                                    No. 97-1615EA
                                    _____________

Lisa R. Childers,                         *
                                          *
                    Appellant,            * Appeal from the United States
                                          * District Court for the Eastern
      v.                                  * District of Arkansas.
                                          *
Wal-Mart, Inc.,                           *     [UNPUBLISHED]
                                          *
                    Appellee.             *
                                    _____________

                             Submitted: September 5, 1997
                                 Filed: September 11, 1997
                                  _____________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          _____________

PER CURIAM.

       Lisa R. Childers appeals the district court's grant of summary judgment to
Childers's employer in Childers's employment discrimination lawsuit. Having carefully
considered the record, and assuming Childers established the elements of a prima facie
case, we agree with the district court that there is no substantial evidence in the record
tending to show that Wal-Mart's articulated reasons for Childers's demotion were a
pretext for sex discrimination. We thus conclude the district court correctly granted
summary judgment, and we affirm without further discussion. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-